Citation Nr: 1755409	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  08-02 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to March 1996 and from February 2003 to July 2004.  She also served in the Army Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Current jurisdiction lies with the RO in Atlanta, Georgia.

In May 2013, the Board remanded this claim to schedule a hearing.  In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The Board remanded the appeal for development in October 2014, June 2016 and March 2017.


FINDINGS OF FACT

1.  Congenital diseases of mitral regurgitation and tricuspid regurgitation were not aggravated beyond their natural progression during active service.  

2.  A congenital defect of patent foramen ovale was not subjected to any superimposed disease or injury during military service.

3.  A current pulmonary hypertension disability has not been established.



CONCLUSION OF LAW

The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a heart disability.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).   

A preexisting injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2017).  Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes.  38 C.F.R. § 3.303(c).  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  Congenital diseases, by their very nature, pre-exist a claimant's military service, and typically, entitlement to service connection turns on the question of whether manifestations of the disease in service constituted "aggravation" of the condition.

Congenital diseases, but not defects, may be service connected.  See Winn v. Brown, 8 Vet. App. 510, 516(1996).  "Disease" is broadly defined, in case law, as a morbid condition of the body; an illness; a sickness.  VAOPGCPREC 82-90 (1990).  In contrast, "defect" is a structural or inherent abnormality or condition that is more or less stationary in nature. Id.  For the purpose of the present case, a "disease" is to be considered as generally capable of improving or deteriorating, while a "defect" is to be considered as not generally capable of improving or deteriorating. Id. (citing Durham v. United States, 214 F.2d 862, 875(D.C. Cir. 1954)).

Although congenital defects may not be service-connected because they are not diseases under the law, many such defects can be subject to superimposed disease or injury.  VAOPGCPREC 82-90 (1990).  If, during an individual's military service, superimposed disease or injury does occur, service connection may be warranted for the resultant disability. Id. 

Mitral Regurgitation, Tricuspid Regurgitation, and Patent Foramen Ovale 

A heart disability was not detected during the Veteran's first period of active duty from October 1995 to March 1996.  The evidence reflects that initial diagnoses of mitral regurgitation, tricuspid regurgitation, and patent foramen ovale were made in August 2002 and in September 2002, prior to the Veteran's second period of active duty that began in February 2003.  

The claims folder does not include an entrance examination for the Veteran's period of service beginning in February 2003.  However, the service treatment records from February 2003 onward show notation of mitral regurgitation, tricuspid regurgitation, and patent foramen ovale.  

A July 2003 service EKG reading indicated normal heart size and pulmonary vasculature patterns.  Trace mitral regurgitation, and trace to mild tricuspid regurgitation were still detected, but results indicated normal pulmonary artery pressures.  A November 2003 service treatment record indicated the Veteran returned for a follow-up visit post-EKG.  The examiner noted mild to moderate MR.  A December 2003 Medical Evaluation Board examination report indicated that the Veteran's heart was normal.  A December 2004 VA examination report indicated no heaves, thrills, or murmurs were heard or detected.  A chest X-ray was within normal limits.  

Several VA opinions were sought during the course of this appeal to determine the nature and etiology of the Veteran's mitral and tricuspid regurgitation and patent foramen ovale.  The competent and persuasive medical evidence demonstrates that mitral regurgitation and tricuspid regurgitation are congenital diseases, and that patent foramen ovale is a congenital defect.  See VA opinions dated in March 2015 and September 2017.  This evidence further demonstrates that the Veteran's congenital mitral regurgitation and tricuspid regurgitation were not aggravated beyond natural progression of the diseases during service and, that the congenital patent foramen ovale was not subjected to a superimposed disease or injury during service causing additional disability.

In a March 2015 VA opinion, an examiner opined that the mitral valve regurgitation was less likely than not aggravated due to active service.  The examiner's rationale was that the echocardiography readings did not indicate worsening of the condition (i.e., August 2002 showed 2+MR; September 2002, July 2003, and March 2015 results showed only trace MR).  The examiner also opined that it was less likely than not that the tricuspid valve regurgitation was aggravated by service.  The rationale was that the EKG readings over the years did not reflect a worsened condition.  Specifically, serial echocardiography indicated mild TR, and when combined with 2007 and 2010 chest X-ray reports, was not indicative of an adverse cardiopulmonary impact that indicated worsening.  Also, the March 2015 transthoracic echocardiograms (TTE) showed no hypertrophy or enlargement of cardiac chambers, trace TR and MR, and registered a higher end of normal right ventricular systolic pressure.  

The examiner described the patent foramen ovale as an 'incidental finding' on a September 2002 trans-esophageal echocardiogram report and noted patent foramen ovale is usually asymptomatic.  The examiner found no additional complications or disabilities associated with the Veteran's patent foramen ovale.  

An addendum opinion was sought in March 2017 as the VA examiner did not clearly indicate whether the three conditions are "defects" or "diseases" according to the Board's given classifications.  

The Veteran submitted to an in-person examination in August 2017 and the examiner reviewed the entire claims folder.  Following physical examination and record review, the examiner indicated that the Veteran's mitral regurgitation and tricuspid regurgitation are both congenital diseases capable of deteriorating.  The examiner noted that the Veteran continued to suffer from these conditions during service, which is typical of those conditions, however, there, was no progression beyond the normal progression, and no permanent aggravation of those conditions shown.  The examiner explained that serial echocardiographs do not indicate worsening of the mitral regurgitation.  For instance the echocardiograph August 2002 showed 2+ mitral regurgitation; the additional studies in September 2002, July 2003 and most recently in March 2015 only show trace mitral regurgitation.  The examiner further noted that review of echocardiograms show no significant change after active duty in 2003.  The examiner also explained that trace tricuspid regurgitation is a common finding on echocardiogram and typically does not cause functional disability.

With respect to the Veteran's patent foramen ovale, the examiner explained that this is a congenital defect, which is not capable of improving or deteriorating without surgical intervention.  The examiner further indicated that valsalva-related foramen ovale is typically asymptomatic and, in this case, was not exacerbated by any event during military service.

As noted, entitlement to service connection turns on the question of whether manifestations of these congenital diseases in service constituted "aggravation" of the conditions.  

The competent and persuasive medical evidence demonstrates that the mitral regurgitation and tricuspid regurgitation were not aggravated beyond their natural progression during active service.  The evidence also demonstrates that patent foramen ovale was not subjected to any superimposed disability or injury during a period of active service.  The VA medical opinions, the September 2017 opinion in particular, are persuasive in this regard and there are no medical opinions to the contrary.  

While the Veteran believes that she has a congenital heart condition that was aggravated during active service, she is not competent to provide an opinion on this matter.  This case involves complex medical questions concerning internal physical processes extending beyond an immediately observable cause-and-effect relationship, and involves the administration and interpretation of specialized testing.  There is no suggestion the Veteran has had medical training.  As she is therefore lacking appropriate medical training and expertise, her lay assertions regarding nexus have no probative value.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Pulmonary Hypertension

A diagnosis of pulmonary hypertension was not shown during the Veteran's first period of active duty from October 1995 to March 1996.  Rather, the evidence reflects that the initial diagnosis was made in August 2002.  An August 2002 private record shows a finding of mild pulmonary hypertension.  However, when seen on follow-up in October 2002, no evidence of pulmonary hypertension was found.

A February 2003 service examination record indicated that the Veteran reported a history of pulmonary hypertension; the examiner noted "questionable heart condition."  Another February 2003 service treatment record noted that the Veteran had a documented history of pulmonary hypertension.  A July 2003 EKG reading indicated normal heart size and pulmonary vasculature patterns.  Chest was negative for active disease; results indicated normal pulmonary artery pressures.  An August 2003 chest X-ray report showed normal cardiac silhouette.  A September 2003 record shows that the pulmonary hypertension diagnosis was questioned based on a September 2002 TEE.  Another September 2003 treatment indicated a transesophageal echocardiography (TEE) did not support a pulmonary hypertension diagnosis.  A November 2003 service treatment record indicated the Veteran returned for a follow-up visit post-EKG.  The clinician noted that pulmonary hypertension was not demonstrated on two EKG readings, but did exhibit mild to moderate MR.

At her May 2014 hearing, the Veteran reported that a private physician, Dr. S., had treated her for pulmonary hypertension since 2003.  Records received from Dr. Southerland show treatment only for essential hypertension, not pulmonary hypertension.

In a March 2015 VA opinion, an examiner opined that the Veteran does not currently suffer from pulmonary hypertension.  There is no medical evidence to the contrary.  Medical records since the service connection claim was filed also do not reflect a finding of pulmonary hypertension.  

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the Veteran may sincerely believe that she has pulmonary hypertension related to active service, she is not competent to provide a medical opinion on this matter for reasons already explained.  

The preponderance of the evidence is against the Veteran's claim of service connection for a heart disability.  As such, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for a heart disability is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


